142 Ga. App. 386 (1977)
236 S.E.2d 28
FAMILY HOME SERVICES, INC.
v.
TAYLOR et al.
53816.
Court of Appeals of Georgia.
Argued May 9, 1977.
Decided May 25, 1977.
Richard L. Parker, for appellant.
Sidney L. Moore, Jr., for appellees.
BANKE, Judge.
The plaintiffs sued to recover usurious interest allegedly paid to the defendant. The defendant appeals the trial court's judgment in favor of the plaintiffs contending that it included interest on which the statute of limitation had run.
The note was for the principal sum of $5,692 and called for repayment of a total of $12,354 in monthly installments, all of which had been paid prior to the *387 initiation of this suit. A total of $2,677 was repaid in the twelve months immediately preceding the filing of the suit. The judgment was limited to this amount, one year being the statute of limitation applicable to a claim to recover usurious interest payments. Code § 57-115 (Ga. L. 1875, p. 105); Camp Lumber Co. v. Citizens Bank, 142 Ga. 84, 90 (82 S.E. 492) (1914). The defendant contends, however, that only a portion of this total is properly allocable to interest, the remainder being payments on principal and, therefore, not recoverable. Code § 57-112 (Ga. L. 1916, p. 48). This contention is without merit. Since the interest was usurious, it was forfeited. Code Ann. § 57-112, supra. Therefore, all money shown to have been paid in excess of the principal amount of the loan and not barred by the statute of limitation is recoverable. Hartsfield Co. v. Willis, 192 Ga. 219 (1) (14 SE2d 735) (1941).
Judgment affirmed. Quillian, P. J., and Shulman, J., concur.